Altman v Georgia Props., Inc. (2018 NY Slip Op 03635)





Altman v Georgia Props., Inc.


2018 NY Slip Op 03635


Decided on May 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 22, 2018

Acosta, P.J., Tom, Webber, Gesmer, Singh, JJ.


5003 162752/15

[*1]Neil Altman, et al., Plaintiffs-Respondents,
vGeorgia Properties, Inc., Defendant-Appellant.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Nancy M. Bannon, J.), entered April 24, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated April 20, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 22, 2018
CLERK